Citation Nr: 0319013	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  01-08 710	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 13, 2000 for 
service connection for schizophrenia, paranoid type, to 
include whether there was clear and unmistakable error in a 
March 2, 1982 rating decision which denied service connection 
for schizophrenic reaction, paranoid type.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from August 1969 to January 
1972 and from September 1974 to December 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The veteran's representative submitted an informal hearing 
presentation in support of the veteran's claim in July 2003.  
The veteran's representative asserted that the veteran had 
not been provided proper notice pursuant to the VCAA and 
requested that the Board remand the veteran's claim to the RO 
in order that such notice could be provided prior to 
adjudication of the veteran's claim.  A review of the record 
does reveal that the VA has not fully informed the veteran of 
the information and evidence needed to support his claim, the 
applicable law, and the development responsibilities and 
activities of the VA and the veteran.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  If any new evidence is received, the 
RO must readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
RO must provide the appellant and his 
representative a supplemental statement 
of the case, and afford the appropriate 
period of time to respond.  Thereafter, 
the case should be returned to the Board, 
as indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




